PER CURIAM.
The Miami Association of Firefighters, Local 587, appeals an adverse summary judgment in an action for declaratory and injunctive relief. The trial court concluded, in substance, that neither the Miami Civil Service Board nor the Board’s Chief Examiner has the authority to direct the Director of the Department of Personnel Management to announce a minimum rating in advance of a civil service examination. See Rules 2.3, 6.5, 6.6, City of Miami Civil Service Rules, codified as §§ 40-44, 40-55, 40-56, Miami City Code.
We conclude that the trial court correctly interpreted the applicable rules.
Affirmed.